Citation Nr: 9933890	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  99-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease/emphysema as secondary to service-connected 
right lung scarring, residuals of gunshot wound to the right 
chest.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


INTRODUCTION

The veteran served on active duty from January 1962 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The veteran has indicated, through his accredited 
representative, that he desires a personal hearing, by means 
of video teleconferencing, with a Member of the Board.  In 
accordance with that request, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing, by means of video 
teleconferencing, before a Board Member, 
according to the date of the request that 
he be afforded such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be inferred.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












